Citation Nr: 1047179	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  05-30 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
diabetes mellitus, claimed as due to incorrect treatment by the 
Department of Veterans Affairs.

2.  Propriety of a reduction from 100 percent to 0 percent for 
coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to September 
1955.

This matter comes before the Board of Veterans' Appeals (Board) 
from March 2005 and February 2007 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied compensation under 38 U.S.C.A. § 1151 for diabetes 
mellitus, claimed as due to incorrect treatment by the VA, and 
that reduced that Veteran's rating for coronary artery disease 
from 100 to 0 percent.  In July 2010, the Veteran testified 
before the Board at a hearing held at the RO.


FINDINGS OF FACT

1.  The severity of the Veteran's current diabetes mellitus was 
not caused or aggravated by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault by 
VA, or by an event not reasonably foreseeable.  The evidence does 
not show additional disability due to VA treatment.

2.  Service connection for coronary artery disease based upon 
38 U.S.C.A. § 1151 rated 100 percent has been in effect since 
August 2000.

3.  The RO proposed to reduce the 100 percent rating in March 
2005 and October 2006 rating decisions, based upon the results of 
February 2005 and August 2006 VA examinations.

4.  A February 2007 rating decision reduced the rating for 
coronary artery disease from 100 percent to 0 percent, effective 
May 1, 2007.

5.  VA treatment records show that the Veteran has been diagnosed 
with chronic congestive heart failure and do not indicate 
material improvement in the Veteran's cardiac condition 
sufficient to warrant the reduction of his 100 percent disability 
rating.


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 for 
diabetes mellitus, claimed as due medication instructions 
prescribed by the VA, have not been met.  38 U.S.C.A. §§ 1151, 
5107 (West 2002); 38 C.F.R. § 3.358 (2010).

2.  Restoration of the 100 percent disability rating for the 
Veteran's service-connected coronary artery disease is warranted, 
effective May 1, 2007.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
3.105, 3.344, 4.97, Diagnostic Code 7005 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compensation under 38 U.S.C.A. § 1151

Where a veteran suffers an injury or aggravation of an injury as 
a result of VA medical treatment, and the injury or aggravation 
results in additional disability or death, then compensation, 
including disability, death, or dependency and indemnity 
compensation, shall be awarded in the same manner as if the 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151 (West 2002).  When there is an approximate 
balance of positive and negative evidence regarding any matter 
material to the claim, reasonable doubt shall be resolved in 
favor of the claimant.  38 U.S.C.A. § 5107 (West 2002).

In order for the disability or death to qualify for compensation 
under 38 U.S.C.A. § 1151, the disability or death must not have 
been the result of the veteran's willful misconduct, and must 
have been caused by VA hospital care, medical or surgical 
treatment, or examination.  Additionally, the VA hospital care, 
medical or surgical treatment, or examination that proximately 
caused the disability or death, must have been careless, 
negligent, lacked proper skill, or involved an error in judgment, 
or an event that was not reasonably foreseeable.  38 U.S.C.A. § 
1151(a) (West 2002).  The additional disability or death must not 
merely be coincidental with the VA hospitalization, medical, or 
surgical treatment.  Proof of aggravation, in the absence of 
evidence satisfying the causation requirement, will not suffice 
to make the additional disability or death compensable.  38 
C.F.R. § 3.358(c)(1)(2) (2010).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease or 
injury upon which the claim for compensation is based will be 
compared with his physical condition subsequent thereto.  With 
regard to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition which 
the medical or surgical treatment was intended to alleviate.  
Compensation is not payable if the additional disability or death 
results from the continuance or natural progress of the disease 
or injury for which the training, treatment, or hospitalization 
was authorized.  38 C.F.R. § 3.358(b)(1), (2) (2010).

The Veteran contends that his diabetes mellitus was aggravated 
beyond the normal progress of the disease when, on discharge from 
a VA hospital in August 2000 for a myocardial infarction, he was 
instructed not to continue taking certain diabetic medications, 
namely, glyburide and glucophage.  Shortly thereafter he had 
trouble seeing and his blood glucose level tested extremely high.  
The VA instructed that he begin his diabetic medications again, 
improving his symptoms.  The Veteran contends that the due to the 
incorrect medication instructions provided by the VA, his 
diabetic process was permanently aggravated, requiring that he 
start insulin earlier than he otherwise would have, if not for 
the lapse in taking his diabetic medications.

In February 2001, the Veteran's VA physician submitted a 
statement that the Veteran had been under her care for diabetes 
for three years, and that she believed that due to the 
mismanagement of his medications following the August 2000 
hospitalization, his diabetic regime was permanently increased 
with an abrupt need for insulin, when he had previously been 
noninsulin dependant.  She explained that following the 
hospitalization, he had called her because his glucose was very 
high.  She directed that he start his diabetic prescriptions 
again, but the regime was ineffective and she had to adjust his 
medications by adding Insulin in January 2001.  She added that it 
was her opinion that the change in the Veteran's diabetic regime 
was related to his myocardial infarction and hospitalization, and 
that he would most likely have further vascular events due to the 
cardiovascular damage.

On February 2005 VA examination, after reviewing the claims file, 
the examiner determined that the Veteran's diabetes was not 
aggravated following the August 2000 hospitalization.  The 
examiner reviewed VA treatment records prior to the myocardial 
infarction, which showed that in February 2000, the possible use 
of insulin in the Veteran's medication regime was discussed, and 
that in July 2000, he had increased blood sugars many times.  The 
August 2000 discharge report demonstrated that while there was 
some mild glucose intolerance, there was no markedly elevated 
glucose values despite the lack of glyburide and glucophage 
throughout the hospitalization.   Treatment records following 
discharge showed that in September 2000, the Veteran's 
medications were renewed and there was no mention of high blood 
sugars or vision disturbance.  In December 2000, it was noted 
that the Veteran's hemoglobin A1c was 9.4, and his glucose had 
been elevated for the past month.  The Veteran did not want to 
begin Insulin at that time.  He was instead prescribed 
pioglitazone.  Then, in January 2001, the Veteran reported that 
he was not feeling well and his hemoglobin A1c was 9.4, with 
blood sugars between 220 and 350.  He was started on Insulin.

After reviewing the treatment records, the examiner found it to 
be significant that in October 2000, the Veteran's hemoglobin A1c 
was better than it had been in some time indicating that his 
blood sugars were not severely abnormal for long.  Also of note 
was that his blood sugars were elevated prior to the 
hospitalization and that insulin had been considered several 
months before the hospitalization.  In fact, during the 
hospitalization, the Veteran showed improvement of his blood 
sugars.  The examiner also determined that there was no 
additional visual disability due to the brief period in 2000 that 
he was not taking his diabetic medications.  The examiner noted 
that the Veteran's vision improved after the episode and that a 
recent eye examination did not identify eye problems related to 
diabetes.  Accordingly, the examiner determined that there was no 
aggravation of the diabetes, nor was there any additional 
disability due to the care in question, and that the consequences 
of not taking the medications were reasonably foreseeable.

In March 2010, VA requested a Independent Medical Examination 
(IME) to determine whether the Veteran's diabetes was aggravated 
by not taking his medications following the August 2000 
hospitalization.  The examiner, an endocrinologist, reviewed the 
Veteran's significant cardiac history, with a history of coronary 
artery disease dating back to the 1980s with a myocardial 
infarction in 1989 and a coronary artery bypass in August 1992.  
Those records did not indicate increased glucose.  Records 
beginning in 1996 showed that he took glyburide for his diabetes 
and that he was consistently overweight.  Reviewing the records 
related to the August 2000 hospitalization, the examiner noted 
that on admittance on August 3, glucose levels were 93, and that 
on discharge on September 3, they were 153.  VA treatment records 
showed that following the hospitalization, his glucose levels 
remained high, he was prescribed pioglitazone with little effect, 
and that he began insulin in January 2001.

The examiner concluded that despite the February 2001 VA opinion 
report stating otherwise, from 1998 to 2001, the Veteran's 
diabetes was seldom under adequate control.  The examiner 
explained that adequate control of diabetes meant a hemoglobin 
A1c less than 8.0, and that the Veteran's hemoglobin levels were 
already rising in ranges beginning in 1998.  Treatment records 
showed that in 1998, his hemoglobin A1c was 6, in 2000 there were 
three values ranging from 7 to 8.8, with the 7 following 
discharge from the hospital in September 2000, and January 2001 
the levels were 9.4.  The examiner explained that patients with 
diabetes mellitus had a greater risk of developing cardiovascular 
disease and that recent studies demonstrated that there was no 
clear evidence that good control of blood sugars prevented the 
development or progression of cardiovascular disease.  To the 
contrary, it appeared that some patients with lower hemoglobin 
A1c levels had a worse overall cardiovascular outcome, and that 
it was thought that good control of hypertension and keeping bad 
cholesterol low were a better preventative measure.  The examiner 
disagreed with the February 2001 opinion by the Advanced Practice 
Nurse that the Veteran's need for insulin was related to his 
myocardial infarction not being recognized in time.  Instead, he 
agreed with the February 2005 VA examiner that there was no 
evidence of a permanent aggravation in the Veteran's diabetes or 
any additional disability because of the VA care in September 
2000.  He explained further that it appeared the Veteran needed 
insulin therapy or additional oral therapy prior to August 2000 
to achieve better control of his diabetes, and that the need for 
insulin was unrelated to the brief discontinuation of his 
medication therapy.  

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  The probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

In order for the Veteran's diabetes to qualify for compensation 
under 38 U.S.C.A. § 1151, the VA hospital care, medical or 
surgical treatment, or examination that proximately caused the 
disability must have been careless, negligent, lacked proper 
skill, or involved an error in judgment, or an event that was not 
reasonably foreseeable.  38 U.S.C.A. § 1151(a) (West 2002).  
There must be proof of an additional disability that was not 
merely coincidental with the VA hospitalization, medical, or 
surgical treatment.  38 C.F.R. § 3.358(c)(1)(2) (2010).  In this 
case, the competent and persuasive evidence of record 
demonstrates that the September 2000 VA instructions that the 
Veteran should discontinue the use of certain diabetic 
medications did not result in a permanent aggravation of his 
diabetic process or an additional disability, and that the 
Veteran's need for insulin beginning January 2001 was unrelated 
to the 2001 hospitalization and treatment.  Though the February 
2001 nurse practitioner stated that the Veteran's discontinuation 
of diabetes medication resulted in high glucose that would not 
respond to added medications and resulted in the need for insulin 
earlier than he otherwise would have required, the medical 
evidence prior to and after discharge from the September 2001 
hospitalization contradicts that opinion and instead demonstrates 
that the Veteran had already been counseled on the possibility of 
insulin at least six months prior to the hospitalization, that 
his blood sugar levels were already determined to not be well 
controlled prior to the hospitalization, and that his diabetic 
course was not permanently aggravated during the brief period he 
was not taking his medications.  

The March 2010 endocrinologist reviewed the entire medical record 
and instead found that there was persuasive evidence that the 
Veteran's diabetes was not well controlled prior to the 
hospitalization, and that he most likely needed to begin insulin 
in early 2000.  Further, both examiners agreed that although the 
Veteran's blood sugar was temporarily exacerbated when he 
discontinued taking the diabetes medications, once he began 
taking the medications again not long after his discharge, his 
eye sight recovered, with no additional disability, and there was 
no evidence to indicate that the temporary discontinuation 
resulted in a permanent increase in the diabetic process.  
Accordingly, because there is no evidence of aggravation of his 
diabetes due to VA treatment, or that treatment for his 
myocardial infarction aggravated his diabetes or caused an 
additional diabetic disability, his claim cannot prevail on the 
theory that there was careless, negligence, lack of proper skill, 
or error in judgment, or an event that was not reasonably 
foreseeable.   

The Board has considered the Veteran's contentions that VA was 
careless and negligent with regard to instructing him to 
discontinue his diabetic medications.  However, as a layperson, 
though the Veteran is able to testify as to symptoms observed 
through lay observation, the Veteran lacks the requisite medical 
expertise to offer a medical opinion, without competent 
substantiation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

As the preponderance of the evidence is against the claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Reduction of Disability Rating

Where the reduction in rating of a service-connected disability 
is considered warranted and the lower rating would result in a 
reduction or discontinuance of compensation payments currently 
being made, a rating proposing the reduction or discontinuance 
must be prepared setting forth all material facts and reasons.  
38 C.F.R. § 3.105(e) (2010).  The veteran must be notified of the 
contemplated action (reduction or discontinuance) and given 
detailed reasons therefore.  Additionally, he must be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present level.

The veteran must also to be informed that he may request a 
predetermination hearing, provided that the request is received 
by the VA within 30 days from the date of the notice.  If 
additional evidence is not received within the 60 day period and 
no hearing is requested, a final rating action will be taken and 
the award will be reduced or discontinued effective the last day 
of the month in which a 60-day period from the date of notice to 
the veteran expires.  38 C.F.R. §§ 3.105(e), (h) (2010).  

The Veteran was in receipt of a 100 percent disability rating for 
coronary artery disease status post coronary artery bypass 
surgery pursuant to 38 C.F.R. § 1151, effective in August 2000. 

On VA examination in July 2005, a review of the VA treatment 
records and physical examination of the Veteran resulted in an 
estimate that the Veteran could achieve 10 METS without 
developing cardiac symptoms, showed current ejection fraction at 
40 percent, and resulted in a diagnosis of coronary artery 
disease.  The Veteran had been free of cardiac symptoms since a 
2004 angioplasty and stent placement.  On August 2006 VA 
examination, a May 2006 stress test was reviewed and showed that 
the Veteran was able to obtain 7 METS and had an ejection 
fraction of 50 percent.  He had night time dyspnea and angina 
once per week.

As these values were compatible with a reduced disability rating 
of 60 percent, in March 2005 and then in October 2006, the RO 
proposed to reduce his rating to 0 percent.  The RO reasoned that 
prior to the August 2000 hospitalization upon which the Veteran 
was awarded service connection for coronary artery disease 
pursuant to 38 C.F.R. § 1151, the record showed that he was able 
to obtain 4 METS on stress test, and therefore his cardiac 
disability warranted a 60 percent rating.  Because the Veteran's 
disability was determined to be 60 percent disabling prior to the 
award of service connection and on reduction proposal, the 60 
percent rating when reduced by the pre-existing 60 percent 
disability resulted in a rating of 0 percent.  38 C.F.R. § 4.22 
(2010).

The Board finds that the RO provided the Veteran with appropriate 
notice of the proposed reduction.  The RO issued a rating 
decision in March 2005 and February 2006 proposing the reduction 
in the Veteran's 100 percent disability rating, and he was 
notified of the proposed action by letter dated those same 
months.  At the time of the March 2005 reduction proposal, the 
Veteran submitted a notice of disagreement, private treatment 
records showing a worsening of his condition, and requested a 
predetermination hearing.  In July 2005, the RO continued the 100 
percent rating based upon the additional evidence submitted and 
the Veteran's testimony.  Then, in October 2006, the RO issued a 
rating decision proposing the reduction in the Veteran's 100 
percent disability rating, and he was once again notified of the 
proposed action that same month.  The Veteran filed a notice of 
disagreement and requested a predetermination hearing.  

In a February 2007 rating decision, after holding a hearing 
before a Decision Review Officer and obtaining a VA examination, 
the RO reduced the disability rating for the Veteran's coronary 
artery disease from 100 percent to 0 percent disabling, effective 
May 1, 2007.  The Board finds that the RO's reduction of the 
evaluation was procedurally in accordance with the provisions of 
38 C.F.R. § 3.105.

Where a rating has been in effect for five years or more, the 
provisions of 38 C.F.R. § 3.344 are applicable.  38 C.F.R. § 
3.344 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1992).  As 
the Veteran's coronary artery disease was rated as 100 percent 
disabling for more than five years (from August 27, 2000, to May 
1, 2007), the provisions of 38 C.F.R. § 3.344 are applicable.

For a reduction in rating to be warranted, the examination 
forming the basis of the reduction must be full and complete, and 
at least as full and complete as the examination upon which the 
rating was originally based.  Additionally, there must be 
evidence of a material improvement in the disability, and it must 
be reasonably certain that the material improvement found will be 
maintained under the ordinary conditions of life.  38 C.F.R. § 
3.344 (2010); Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. 
Brown, 5 Vet. App. 413 (1993).

In March 2007 correspondence, the Veteran disagreed with the 
reduction of his disability rating.  That correspondence 
constitutes a notice of disagreement with the February 2007 
reduction.  Gallegos v. Gober, 14 Vet. App. 50 (2000).  A 
supplemental statement of the case was issued in August 2007 as 
required by 38 C.F.R. § 19.26, and an appeal was filed in August 
2007 on the issue of the reduction.

After reviewing the applicable rating criteria, and the objective 
findings and subjective complaints, the Board is of the opinion 
that the 100 percent rating for coronary artery disease should be 
restored effective May 1, 2007. 

The Veteran's coronary artery disease is currently rated under 
Diagnostic Code 7005.  Under that diagnostic code, a 60 percent 
rating requires more than one episode of acute congestive heart 
failure in the past year, or when workload of greater than 3 METs 
but not greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  A 100 percent rating is 
warranted for coronary artery disease resulting in chronic 
congestive heart failure, or workload of 3 METs or less results 
in dyspnea, fatigue, angina, dizziness, or syncope, or left 
ventricular dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2010).

The RO based the May 1, 2007, reduction in part upon an August 
2006 VA examination.  At the time of the examination, the 
Veteran's history showed that in early 2005, the Veteran had two 
stents placed, and then another stent placed in April 2005 when 
he presented to the emergency room with angina.  In May 2005, he 
presented to the emergency room with unstable angina, but was 
told there was nothing further that could be done.  He reported 
that he experienced angina on a weekly or monthly basis, mostly 
at night time.  He had dyspnea at night, but had received a 
hospital bed to alleviate the symptoms.  He had noticed increased 
fatigue and had to cut back the hours he could work in his shop.  
There was a history of recent congestive heart failure.  A March 
2006 stress test demonstrated an achievement of 7 METS, though he 
had to stop the test due to left-sided chest pain.  A May 2006 
record demonstrated ejection fraction of 50 percent.  His 
ejection fraction seemed to be improving.  A chest X-ray 
demonstrated status post remote coronary arty bypass surgery.  
Cardiomegly demonstrated slight progression since September 2004, 
with mild pulmonary congestion.  The diagnosis was coronary 
artery disease.  The examiner opined that the Veteran's ejection 
fraction would improve with a medication adjustment.  

In October 2006, the Veteran's treating VA physician stated that 
the Veteran had been under his care for ten years, and that the 
Veteran's history included serial myocardial infarctions.  The 
physician stated that no more stenting could be done and that the 
Veteran lived with a very compromised cardiac status.  

On February 2007 VA examination, the examiner, who had performed 
coronary intervention on the Veteran in 2005, explained that at 
that time, cardiac catherization and coronary angioplasty had 
revealed the right coronary artery to be totally occluded.  
Coronary intervention was performed with excellent results.  May 
2006 angiogram revealed total occlusion of the native right 
coronary artery, total occlusion in the native left anterior 
descending artery, and chronic occlusion of a saphenous vein 
graft to the right coronary artery.  It was noted that the 
Veteran took reasonable care of himself, but that if he exercised 
too much or experienced stress or anxiety, he experienced angina 
pectoris.  Physical examination resulted in the impression of 
atherosclerotic heart disease with remote coronary artery bypass 
surgery and a history of multiple prior coronary interventions.  
The examiner stated that the Veteran was on appropriate medical 
therapy but clearly suffered from chronic conditions that were 
likely to progress.  He stated that because of the Veteran's 
chronic coronary arty disease and other coexistent medical 
problems, such as diabetes mellitus which was known to promote 
atherosclerosis, it was quite likely that he would continue to 
suffer with recurrent cardiac problems as the years progressed.  

VA treatment records show that in October 2007, the Veteran 
reported having intermittent chest pain and fatigue.  He used a 
nitroglycerin patch at night.  His running diagnoses included 
diabetes mellitus, not well-controlled, stable hypertension, 
arteriosclerotic heart disease, and chronic congestive heart 
failure under good control.  His physician stated that the 
Veteran had shown him a letter from the VA insinuating that he 
did not have chronic congestive heart failure and that he 
disagreed with that assessment.  The physician explained that the 
Veteran had been diagnosed with congestive heart failure in 
October 1999, and that his long history of the disease was enough 
to meet the definition of chronicity.  The physician explained 
that although the Veteran's ejection fraction had improved to 
greater than 50 percent, that did not mean that he did not have 
chronic congestive heart failure.  

VA treatment records show that in March 2008, the Veteran felt 
nausea and had significant chest pain that was not resolved with 
nitro treatment.  It was noted that the Veteran had a long 
history of coronary artery disease and congestive heart failure 
and had nine stents.  The assessment was angina pectoris.  

In May 2008, the same VA physician submitted a statement that the 
Veteran's coronary condition had become progressively worse over 
the last several years and that his chronic congestive heart 
failure, despite the higher ejection fractions, was decreasing in 
function.  His congestive heart failure classification was III 
out of IV on the New York Heart Association scale.  

In August 2008, a VA examiner reviewed the Veteran's claims file 
and determined that chronic congestive heart failure was not 
demonstrated.  The examiner noted a thorough chronology of the 
Veteran's heart disease, and based on that review, determined 
that though in May 2006 there was evidence of congestive heart 
failure, after June 2006, there were no symptoms or diagnoses of 
active congestive heart failure.  The examiner pointed out that 
though there was an ongoing medical history of congestive heart 
failure, it was suspected that that diagnosis was simply carried 
over from previous records because there was no evidence of 
active symptoms of congestive heart failure or treatment for the 
condition.  The examiner was even more convinced when reviewing 
the Veteran's normal ejection fractions in July 2007 and February 
2008, and an X-ray in March 2008 that did not evidence congestive 
heart failure.  Also of note was that the Veteran's BNP 
measurement was normal in June 2006, but was typically elevated 
in patients with congestive heart failure.  The Veteran's 
medication list did not show specific treatment for congestive 
heart failure because, although furosemide was listed, it was 
indicated to take that medication only as needed.  Further, 
although he was taking lisonpril and metoprolol which were 
commonly prescribed to treat congestive heart failure, those 
medications also commonly treated hypertension and coronary 
artery disease.  The examiner discussed the diagnosis of chronic 
congestive heart failure with the Veteran's treating physician 
who had submitted the May 2008 statement, and the physician 
stated that he did not have new evidence to show that the Veteran 
had chronic congestive heart failure.  

VA treatment records show that in October 2008, the Veteran 
reported to the urgent care unit based upon shortness of breath.  
A complete blood count was taken and his BNP level was noted to 
be elevated.   A chest X-ray was reviewed which showed some 
congestion consistent with congestive heart failure.  The 
impression was congestive heart failure, mild decompensation, 
right-sided.  

At his July 2010 hearing before the Board, the Veteran stated 
that due to his heart disease, he had to severely cut back on his 
profession as an auctioneer.  It was hard to maintain 
concentration, and the stress caused heart symptoms.  It was also 
difficult for him to work as a mechanic, where he worked for 35 
years prior to the August 2000 myocardial infarction.  

The Board finds in this case that there is no clear evidence of a 
material improvement in the Veteran's disability such that a 
reduction in the 100 percent was warranted.  Significantly, the 
Board finds that it is not reasonably certain that there is 
material improvement that would be maintained under the ordinary 
conditions of life.  While there is evidence suggesting that any 
improvement would be maintained, there is also evidence against 
that proposition.  38 C.F.R. § 3.344 (2010); Kitchens v. Brown, 7 
Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  

The weight and credibility of a medical opinion must be 
considered in light of all other evidence of record and in light 
of other medical information.  The probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusions that the 
physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

The Board places higher probative weight on the May 2008 VA 
opinion that the Veteran has suffered from and continues to 
suffer from chronic congestive heart failure, rather than on the 
August 2008 VA examiner's opinion that the Veteran did not suffer 
from chronic or active congestive heart failure.  Records dated 
since the August 2008 opinion document elevated BNP levels 
suggestive of chronic congestive heart failure and a continuing 
active diagnosis of congestive heart failure on both the right 
and left sides.  Those records highly suggest that the Veteran's 
cardiac disease has not sustained a material improvement that 
would be maintained under the ordinary conditions of life.  The 
May 2008 VA physician explained that despite the Veteran's better 
ejection fraction, the ten year history of heart failure, 
including multiple stent placement and history of total 
occlusion, was sufficient evidence to warrant a diagnosis of 
chronic congestive heart failure.  Certainly it appears to the 
Board that the Veteran's heart disease has not sustained a 
material improvement despite whether his diagnosis is chronic 
congestive heart failure of acute congestive heart failure.  
Since May 2007, the Veteran has consistently reported to urgent 
care with severe cardiac symptoms that at this point have been 
determined to no longer be treatable with surgical intervention.

Accordingly, the Board finds that the weight of the evidence does 
not justify the reduction of the 100 percent disability rating 
that was in effect for more than five years because the evidence 
does not show it is not reasonably certain that there is material 
improvement that would be maintained under the ordinary 
conditions of life.  The weight of the evidence shows that a 
diagnosis of chronic congestive heart failure remains warranted.  
Therefore, the Board concludes that the reduction in the 
disability rating was not proper, and the 100 percent rating is 
restored effective May 1, 2007.  Reasonable doubt has been 
resolved in favor of the Veteran in making this decision.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159 (2010).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the RO sent correspondence in January 2005, March 2005, 
October 2006, and May 2008, rating decisions in March 2005 and 
February 2007, and a statement of the case in July 2005 and 
August 2007.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in obtaining 
the evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notice provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate effectively 
in the processing of the claims with an adjudication of the 
claims by the RO subsequent to receipt of the required notice.  
There has been no prejudice to the appellant, and any defect in 
the timing or content of the notice has not affected the fairness 
of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the August 2008 supplemental 
statement of the case.

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  Thus, 
the Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


ORDER

Compensation under 38 U.S.C.A. § 1151 for diabetes mellitus, 
claimed as due to incorrect treatment by the VA, is denied.

The reduction of the disability rating for coronary artery 
disease from 100 to 0 percent, effective May 1, 2007 was 
improper; the 100 percent rating is restored.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


